February 15, 2008

Mr. David Roy Nelson
Akin Gump Strauss Hauer & Feld, L.L.P.
300 Convent St., Suite 1500
San Antonio, TX 78205

Ms. Michele Anne Mobley
Dubois, Bryant, Campbell & Schwartz, LLP
700 Lavaca, Suite 1300
Austin, TX 78701

Honorable Guy Herman
Judge, Probate Court No. 1
Travis County Courthouse
P. O. Box 1748
Austin, TX 78767

Mr. Bruce V. Griffiths
Consumer Protection & Public Heath Division
P.O. Box 12548
Austin, TX 78711

Mr. Marcos G. Ronquillo
Godwin Pappas Langley Ronquillo, LLP
1201 Elm Street, Suite 1700
Dallas, TX 75270

Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Mr. Sam A. Westergren
615 Leopard Street, Suite 516 A
Corpus Christi, TX 78476
Ms. Jacqueline M. Stroh
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209

Honorable Deborah G. Hankinson
Law Offices of Deborah Hankinson PC
2305 Cedar Springs Road, Suite 230
Dallas, TX 75201-6955

Mr. Bruce Sams Hawn
Welder Leshin Lorenz Mcniff Buchanan Hawn LLP
800 N. Shoreline Blvd., Suite 300
Corpus Christi, TX 78401-3709

Mr. John Sjoberg
Jackson, Sjoberg, McCarthy & Wilson, LLP
711 West 7th Street
Austin, TX 78701


Mr. Michael C. McCrea
Dubois, Bryant, Campbell & Schwartz, LLP
P. O. Box 909
Austin, TX 78767

Mr. Richard J. Hatch
The Hatch Law Firm
3302 Floyd Street
Corpus Christi, TX 78411

Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984

RE:   Case Number:  04-0608
      Court of Appeals Number:  13-04-00339-CV
      Trial Court Number:  395, 395A, 395B, 395C

Style:      IN RE  FROST NATIONAL BANK, FORMER EXECUTOR OF THE ESTATE OF
      ELENA SUESS KENEDY, DECEASED; FROST NATIONAL BANK AND PABLO SUESS,
      TRUSTEES OF THE JOHN G. KENEDY, JR. CHARITABLE TRUST; AND THE
      MISSIONARY OBLATE FATHERS OF TEXAS

Dear Counsel:

      Today the Supreme Court of Texas issued the enclosed  abatement  order
order in the above referenced-cause.  (Justice O'Neill not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Veronica   |
|   |Vela           |